Citation Nr: 1433913	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  08-19 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUES

1.  Entitlement to an initial, compensable rating for left ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to an initial, compensable rating for scalp dermatitis.

4.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran reportedly served on active duty from April 1971 to April 1995.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2006  rating decision in which the RO, inter alia, granted service connection and  assigned a 0 percent (noncompensable) rating, each, for left ear hearing loss and scalp dermatitis, effective December 30, 2005; but denied service connection for right ear hearing loss and a lumbar spine condition.  In September 2007, the Veteran filed a notice of disagreement (NOD) with the initial ratings assigned and the denials of service connection.  The RO issued a statement of the case (SOC) in June 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) that same month.  

Because the appeal involves disagreement with the initial rating assigned following the awards of service connection for left ear hearing loss and for scalp dermatitis, the Board has characterized these matters in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

The Veteran offered testimony during two hearings on appeal held at the San Antonio Satellite Office of the RO: in January 2009, before RO personnel; and in April 2014, before the undersigned Veterans Law Judge.  Transcripts of both hearings are of record.

During uring the Board hearing, the Veteran submitted additional evidence directly to the Board, along with a waiver of initial RO consideration of the evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2013).  

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) files.  A review of the documents in Virtual VA reveals that, with the exception of the April 2014 Board hearing transcript, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  The Veteran's VMBS file does not contain any records at this time.  

The Board's disposition of the claims for an initial compensable rating for left ear hearing loss and service connection for right ear hearing loss is set forth below.  The claims for an initial, compensable rating for scalp dermatitis and for service connection for a low back disability are addressed in the remand following the order; those matters are being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on her part, is required.


FINDING OF FACT

During the April 2014 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran stated  that she wished to withdraw from appeal the claims for an initial, compensable rating for left ear hearing loss and for service connection for right ear hearing loss.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the claims for an initial, compensable rating for left ear hearing loss and for service connection for right ear hearing loss
are been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §20.204 (2013).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002).  A substantive appeal may be withdrawn on the record during a hearing, and at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204 .

During the April 2014 Board hearing, the Veteran withdrew from appeal the claims for an initial, compensable rating for left ear hearing loss and for  service connection for right ear hearing loss.  Thus, there remains no allegation of errors of fact or law for appellate consideration with regard to these matters.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues and they must be dismissed.


ORDER

The appeal as to the claims for an initial, compensable rating for left ear hearing loss and for service connection for right ear hearing loss is dismissed.


REMAND

The Board's review of the claims file reveals that further AOJ action on the claims remaining on appeal is warranted.  

With respect to the issue of an initial, compensable rating for scalp dermatitis, the Board observes that the Veteran was last afforded a VA skin examination in August 2010, almost four years ago.  At that time, it was found that there were only small bumps on the right elbow that comprised of less than 5 percent of non-exposed areas and no rash or scar on scalp was appreciated.  The examiner also opined that it was less likely than not that any dermatitis of the body and scarring alopecia of the scalp were the progression of or caused by the seborrheic dermatitis of the scalp.  The examiner rationalized that the only scalp condition that the Veteran was treated for in service was seborrheic dermatitis and that was one episode only.  There was no scarring alopecia in service and the condition was not present on examination.  While dermatitis was present today, it is not the same progression of the scalp seborrheic dermatitis noted in service.  

However, during the Board hearing, the Veteran testified that her skin condition, which she asserted began in service, covered her whole body and was worse during winter.  Moreover, service treatment records are replete with treatment for various skin disorders on different parts of the body.  In this regard, a November 1971 record shows a rash on the thighs.  In February 1992, dry patchy skin all over the body was noted and in  April 1992, a rash above the waist was documented and diagnosed as eczema.  Follow up service treatment records continue to document treatment for various rashes and dry skin as well as acne.  Post service treatment records document that a little over a year after discharge in September 1996, the Veteran presented complaining of spots on her arm.  

Current treatment records show diagnoses of numerous skin disorders, including eczema, intertrigo, seborrheic dermatitis, atopic dermatitis and folliculitis.  Moreover, a private opinion by E.R., N.P. observed that service treatment records documented recurring skin problems during service and that her current condition involved a minimum of 50 percent of her body.  E.R. also opined that it was at least as likely as not that the Veteran's current pervasive atopic eczema was related to the complaints documented in service.  However, he did not provide any further rationale. 

Given the numerous clinical records documenting skin complaints in service, the current medical evidence of multiple skin disorders, and the opinion by E.R., a medical opinion is necessary to determine whether any other current skin disorders besides dermatitis of the scalp is/are medically related to the instances documented in the service treatment records.  On these facts, such matter is not only central to the characterization of the service-connected disability(ies), but evaluation of such disability(ies), particularly since an assigned rating may potentially be based on the percentage of the body involved. Also,  to ensure that the record reflects the current severity of the service-connected skin disability(ies), the Board determines  that findings responsive to the applicable rating criteria are needed to properly adjudicate the skin claim.    See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R.  § 3.159 (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Notably,  during the Board hearing, the Veteran asserted  that her skin condition was worse during the winter months.  As an examination should be conducted during an active stage of any disease that is subject to active and inactive stages, such as in the instant case, the VA examination should be scheduled during the winter months.  See Ardison v. Brown, 6 Vet. App. 405, 408 (1994).  Accordingly, the AOJ should arrange for the Veteran to undergo VA skin examination, by an appropriate physician, at a VA medical facility during the winter months.  

With respect to the issue of service connection for a low back disability, the Veteran was also afforded a VA examination in August 2010.  The examiner diagnosed L5-S1 facet arthrosis and opined that it was less likely than not that this disability was caused by or a result of the back strain treated in service.  The examiner rationalized that the Veteran was only treated twice for back sprain and spasm in service without any profile.  There was no history of trauma or chronicity to her condition.    Currently the only condition the Veteran had was arthrosis of her spine that comes about with age.  The Board observes that service treatment records document a complaint of back pain in June 1981, which was diagnosed as questionable acute low back strain.  Again, in May 1982, the Veteran presented with low back pain.  The assessment was recurrent low back pain secondary to spasm or inflammation.  A January 1992 x-ray of the back was normal.  However, in her July 1994 report of medical history associated with her retirement examination, the Veteran again reported recurrent back pain.  It was noted that the Veteran had recurrent back pain since 1981 with no known cause, treated with aspirin and rest, pain moderate in severity.  

Post-service records dated in September 1996 show that the Veteran again presented with complaints of back pain.  Again, E.R. opined that the Veteran's current low back arthritis was related to complaints noted during service, but did not provide any further rationale.  As the VA examiner did not appear to consider the Veteran's report of recurrent back pain at her retirement examination in July 1994, the post service reports of back pain in September 1996, or discuss the opinion provided by E.R, the Board finds that this examination is inadequate for appellate review.  

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence 'indicates' that there 'may' be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83. 

Furthermore, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that the relevant inquiry when assessing the probative value of a medical opinion is whether the opinion reflects application of medical principles to an accurate and complete medical history).  

Hence, given the above, the AOJ should arrange for the Veteran to undergo VA orthopedic examination by and an appropriate physician at a VA medical facility to obtain medical information as to the etiology of any current low back disability.

The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may well result in denial of the claim(s).    38 C.F.R. § 3.655 (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  
Prior to arranging for the Veteran to undergo further examination, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA treatment records, the  most recent supplemental SOC (SSOC) issued in March 2014 indicates AOJ review of t VA treatment records from  the VA Medical Center (VAMC) in San Antonio, Texas dated from May 2009 to December 2012, as well as from the Oklahoma City, Oklahoma VAMC dated from May 2013 to January 2014.  However, a review of the claims file and the Veteran's Virtual VA record does not reveal any such  records.  It does appear that some records from the San Antonio VAMC were submitted by the Veteran during at the Board hearing, but it does not appear that these records are complete.  Moreover, more recent records from these facilities may exist.  The Veteran also testified that she received treatment from the VA Outpatient Clinic (VAOPC) located in Wichita Falls, Texas, which do not appear to be associated with the record.

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, to ensure that that all of the applicable VA treatment records are of record, the AOJ must obtain all outstanding, pertinent records of evaluation and/or treatment from the San Antonio and Oklahoma City VAMCs the Oklahoma City VAMC and the Wichita Falls VAOPC and associate such records with the Veteran's claims file, following the current procedures prescribed in 38 C.F.R.  § 3.159 as regards requests for records from Federal facilities. 

Additionally, during the Board hearing, the Veteran also testified that she had received recent treatment for her disabilities at Sheppard Air Force Base.  However, the most recent records associated with the claims file from this facility appear to be dated to December 2008.  Hence, the AOJ should take appropriate steps to obtain any additional treatment records from Sheppard Air Force Base dated from December 2008, following the current procedures prescribed in 38 C.F.R.  § 3.159 as regards requests for records from Federal facilities.

The  AOJ should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims remaining on appeal, explaining  that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A.  § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should also attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.  The AOJ's adjudication of the claim for an initial,  compensable rating for skin disability now characterized as scalp dermatitis should include consideration of whether recharacterization of the disability is appropriate, as well as whether e "staged" rating of the disability (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Fenderson, 12 Vet. App. at  126,  is warranted.

Accordingly, these matters are hereby REMANDED for the following actions:

1. Obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran  from the San Antonio VAMC, the Oklahoma City VAMC and the Wichita Falls VAOPC and associate such records with the Veteran's Virtual VA record.  Follow the procedures set forth in 38 C.F.R.  § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the record.

2.  Obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since December 2008, from Sheppard Air Force Base.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Send to the Veteran and her representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all pertinent, outstanding private medical records.

Clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claim within the one-year period). 

4.  If the Veteran responds, assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all available records and/or responses from each contacted entity are associated with the claims file, arrange for the Veteran to undergo VA skin examination during the winter months, by an appropriate physician, at a VA medical facility.

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should clearly identify all current disability(ies) of the skin.  

Then for each such diagnosed disorder-aside  from the already service-connected scalp dermatitis-the physician should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability), that the disability had its onset in or is otherwise medically related to service-to include skin problems noted therein. 

In rendering the requested opinion, the physician should specifically consider and discuss the in- and post-service treatment records, the Veteran's contentions and the private opinion rendered by E.R., N.P. 

For any current skin disorder deemed not service-related, the examiner should indicate whether it is possible to distinguish the manifestations of such disorder from service-connected skin disability(ies). 

Thereafter, with respect to the manifestations of all identified skin disorder(s) that have been found to be service-related and those which cannot be distinguished, the physician should render findings responsive to the applicable criteria for rating skin disability as dermatitis or eczema, specifically identifying the percentage of the entire body, and the percentage of the exposed areas affected.  The physician should also clearly indicate whether the use of systemic therapy such as corticosteroids or other immunosuppressive drugs is or has been required, and, if so, the total duration of such use during the prior 12-month period.  If any aspect of the skin disability causes limitation of function of an affected part, the examiner should describe such limitation, as appropriate.

The physician should also indicate whether, at any point since the December 30, 2005 claim, the  severity of the Veteran's skin problems has increased in severity, and, if so, the approximate date(s) of any such change(s), and the severity of such problems at each stage.  

All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided,  

6.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA orthopedic examination, by an appropriate physician at a VA medical facility, to address the etiology of any current low back disability.   The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should clearly identify all current disability(ies) affecting the low back.  

Then, with respect to each such diagnosed disability of low back, the physician should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability), that the disability had its onset in or is otherwise medically related to service. 

In rendering each requested opinion, the physician should specifically consider and discuss the in- and post-service treatment records, the Veteran's contentions and the private opinion rendered by E.R., N.P.      

All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims remaining on appeal in light of all pertinent evidence (to particularly include all evidence added to the record since the last adjudication of the claim) and legal authority.

Adjudication of the claim for higher rating for skin disability now characterized as scalp dermatitis should include consideration of whether recharacterization of the disability is warranted, as well as  whether staged rating of the Veteran's skin disability, pursuant to Fenderson (cited above)), is appropriate).  

9.  If any benefit sought on appeal remains denied, furnish to the Veteran and her representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


